OOXE, District Judge,
(orally.) This appeal fairly presents two questions for the court. The first, is whether or not the importation is wearing apparel. Upon that proposition I think the respondent is correct. I do not believe that putting a hem upon a piece of cloth makes it “wearing apparel made up or manufactured wholly or in part.” The other question relates to the efficiency of the protest. The protest specifically points out, as the section under which these goods, should have been classified by the collector, paragraph 348 'of the tariff act of 1890. That paragraph, so far as it is necessary to refer to it here, provides for a duty upon “cotton cloth not bleached, dyed, colored, stained, painted, or printed, exceeding 200 threads to the square inch,” etc. The proof presented to this court is not disputed that a great portion, and by far the larger portion, of the imported cloth contains less than 200 threads to the square inch. Only a very small part thereof exceeds 200 threads to the square inch. Therefore, it seems to me that the importer was wrong in pointing out section 348. The only question here is whether or not the goods should have been classified under that section; not whether the collector is right, but.whether the importer is right. They could not have been classified under that section, for the reason that they do not contain threads exceeding 200 to the square inch. The collector was not required to look elsewhere than to the particular paragraph pointed out by the protest.
The decision of the appraisers is reversed.